Citation Nr: 1427908	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-27 422	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Entitlement to service connection for lumbar spine disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for right knee arthritis. 

4.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1976 to May 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In April 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

The claim of service connection for a psychiatric disorder to include PTSD is REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The current lumbar spine disability, including degenerative disc disease and herniated discs, and degenerative joint disease and spondylosis, were not affirmatively shown to have had onset during active service; degenerative joint disease and spondylosis as chronic diseases were not manifested to a compensable degree within one year after the separation from service in 1980; and the current lumbar spine disability, including degenerative disc disease and herniated discs, and degenerative joint disease and spondylosis, are not related to an injury, disease, or event in service.

2.  A left knee disability has not been shown during the pendency of the appeal.



3.  Right knee arthritis was not affirmatively shown to have had onset during service; right knee arthritis was not manifested to a compensable degree within one year from the date of separation from service; and right knee arthritis first shown after service beyond the one year presumptive period for arthritis as a chronic disease, is unrelated to an injury to include a right knee sprain, disease, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the lumbar spine disability, including degenerative disc disease and herniated discs, and degenerative joint disease and spondylosis, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for right knee arthritis have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 






Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter in January 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (preadjudication VCAA notice). 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 



The Veteran was afforded VA examinations in 2008 and 2012.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation, that is, service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service). 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   






Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet.App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 






Lumbar Spine 

Evidence

The service treatment records show that the Veteran was hospitalized for upper back pain and fever in June 1979.  Physical examination of the back was normal; the diagnosis was acute febrile illness probably viral, etiology unknown.  

The Veteran was released after four days.  Within the next two weeks, the Veteran complained of back pain, but no new diagnosis was rendered.

In April 1980, the Veteran complained of back pain, which he related to the June 1979 hospitalization.  The diagnosis was mild thoracic back muscle spasm.

On separation from service in April 1980, the Veteran reported recurrent back pain. On physical examination the Veteran's back was normal. 

After service on VA examination in July 2008, the Veteran gave a history of back problems since the June 1979 hospitalization, which he stated were due to an in-service car accident at an air base in England.  The VA examiner noted that the Veteran's service treatment records made no reference to a car accident, and that the records only show one back injury, a muscle spasm of the thoracic spine in April 1980.

The diagnosis was degenerative disc disease of the lumbar spine and herniated discs at L3/L4 and L5/ S1.  The VA examiner expressed the opinion that the condition was not the same as, caused by, or aggravated by the muscle spasm in service.  The rationale was that the Veteran has multilevel herniated discs in the upper back and lower back and that an individual with such a disability was genetically predisposed to the condition.  The VA examiner explained that the isolated incident of muscle spasm of the thoracic spine did not cause the current conditions of the lumbar spine. 



The VA examiner expressed the opinion that some of the Veteran's symptoms were exaggerated or fictitious. 

On VA examination in May 2012, the Veteran related his current back problems to a car accident in service.  The diagnoses were lumbar degenerative disc disease, degenerative joint disease of the lumbar spine, and lumbar spondylosis.  The VA examiner commented that the Veteran had stated he got a citation for the car accident that reportedly caused his current back problems, however, review of the service treatment records showed six citations, none of which was related to a car accident.

The VA examiner concluded that the lumbar spine disability was less likely as not caused by or related to his military service, as the injuries in service were not documented.  The VA examiner explained that service treatment records show two complaints of back pain.  The first complaint, in June 1979, was not related to a back injury, but rather a viral condition manifested by back pain.  The second complaint, in April 1980, was related to the thoracic spine, a different part of the spine than the current disability.  

Analysis

Although the Veteran was hospitalized for upper back pain and he had thoracic muscle spasms and he complained of recurrent back pain, the current disability of the lumbar spine, including degenerative disc disease and herniated discs, and degenerative joint disease and spondylosis, was not affirmatively shown to have been present during service.  And service connection for the current lumbar spine disability under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, which may be accomplished by affirmatively showing inception or aggravation during service.).




Degenerative joint disease or spondylosis is a form of arthritis.  For a Veteran who served 90 days or more of continuous, active service, as the Veteran did, a chronic disease, such as arthritis, shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if arthritis becomes manifest to a degree of 10 percent within one year from date of separation from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

As arthritis is a chronic disease, arthritis is also subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b), but degenerative disc disease and herniated discs are not on the list of chronic diseases. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 








Although the Veteran complained of recurrent back symptoms, which is indicative of but not dispositive of a chronic disease, such as arthritis, including degenerative joint disease or spondylosis, the service treatment records lack the documentation of the combination of manifestations sufficient to identify the current disability of the lumbar spine, namely, degenerative disc disease and herniated discs, and degenerative joint disease and spondylosis, as there was no specific reference to or observations, pertaining to the lumbar spine to establish chronicity. 

As chronicity is not shown, service connection may be established by continuity of symptomatology after service.  Continuity of symptomatology requires evidence of a nexus between the current disability of the lumbar spine, including degenerative disc disease and herniated discs, and degenerative joint disease and spondylosis, and the post-service symptoms.

The Veteran is competent to describe recurrent back symptoms since service, which are in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

To this extent, the Veteran's lay statements of recurrent back symptoms since service are competent evidence of postservice continuity of symptomatology.  The Veteran asserts that his current lumbar spine disability is a continuation of the back symptoms he experienced since service, which is an expression of a causal relationship or nexus between the current lumbar spine disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.


The Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A simple medical condition is one capable of lay observation.  Jandreau, at 1377. 

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current lumbar spine disability and the postservice symptomatology. 

The following analysis as to whether the current disability of the lumbar spine is a simple medical condition applies to degenerative joint disease and spondylosis and to degenerative disc disease and herniated discs.  

The current disability of the lumbar spine is not simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify the current disability of the lumbar spine, degenerative disc disease and herniated discs, and degenerative joint disease and spondylosis.

Also the current disability of the lumbar is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 




Applying the guidance of current case law, the current disability of the lumbar spine is an internal process more analogous to rheumatic fever rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the current disability of the lumbar spine is not a type of condition under case law that has been found to be capable of lay observation. 

As the current disability of the lumbar spine is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current disability of the lumbar spine and the continuity of symptoms that the Veteran avers.  For these reasons, the Veteran lay opinion is not competent evidence of a causal relationship or nexus between the current disability of the lumbar spine and the postservice symptomatology. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).





Where, as here, there is a question of the presence or a diagnosis of a disability of the lumbar spine, not capable of lay observation, to the extent the Veteran's lay evidence is offered as proof of the presence of a disability of the lumbar spine in service and since service and before 2008, the Veteran's evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

As the Veteran's lay evidence is not competent evidence on the material issue of fact, pertaining to a postservice diagnosis, applying 38 C.F.R. § 3.303(d), the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  As for the Veteran reporting a contemporaneous medical diagnosis, degenerative disc disease and herniated discs were first documented in 2008 and degenerative joint disease and spondylosis were first documented in 2012, more 30 years after separation from service in 1980 and well beyond the one year presumptive period for arthritis, namely, degenerative joint disease and spondylosis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no favorable medical evidence in support of the claim that the current disability of the lumbar spine is related to an injury, disease, or event in service. 

The only competent medical evidence of record pertaining to causation or a nexus to service consists of reports of VA medical examination dated in July 2008 and May 2012.  


The VA examiners agreed that the Veteran's current lumbar disabilities were not related to the isolated incident of muscle spasm of the thoracic spine in service.  The examiner's noted that the symptoms reported during service were uncharacteristic of the current disability and that the current disability was in a different part of the spine.  These opinions constitute competent and persuasive medical evidence with respect to the onset of the Veteran's current lumbar spine disabilities and a nexus to service, which opposes rather than supports the claim.

The opinions were rendered by physicians, who reviewed the Veteran's file and supported their conclusions with reasoned analysis and who are qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  There is no medical evidence to the contrary.  The Board therefore finds that the Veteran's lay evidence in describing symptoms of back pain in service and since, which is capable of lay observation, is outweighed by the competent medical evidence.

As there is no competent lay evidence on the material issue of fact, namely, a nexus to service and no medical evidence in favor of the claim, the preponderance of the medical evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

A Left Knee Disability

Evidence

The service treatment records, including induction and separation examinations, are negative for any complaint, diagnosis, or treatment of a left knee disability. 

After service, VA records show numerous complains of bilateral knee pain.  X-rays and physical examinations have been normal.



In December 2007, the Veteran complained of progressive bilateral knee pain since onset in 2003.

In December 2007, the Veteran also stated the knee disabilities started in 1978.  The Veteran left a note for the physician, requesting that the report show that the current bilateral knee pain began between 1978 and 1979.

On VA examination in July 2008, the Veteran complained of a right knee injury in a vehicle accident in service, but he did not report any injury to the left knee.  

Analysis

The Veteran is competent to describe left knee pain in and since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno at 469-71.  However, a left knee disability, other than dislocation or fracture, which the Veteran does not allege, is not a simple medical condition that the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau, at 1377, n. 4.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on the question of whether there is a current left knee disability.

To the extent that the Veteran described knee pain in and since service, his statements are inconsistent.  Before filing his claim for service connection, the Veteran indicated that bilateral knee pain had onset in 2003.  After the Veteran filed his claim, he stated that the knee pain had onset between 1978 and 1979.  

As the statements are inconsistent, the statements lack credibility.  Accordingly, the Veteran's statements regarding the onset of bilateral knee pain are afforded no probative value.  See Washington, at 369.  



On the basis of the service treatment records alone, a left knee disability was not affirmatively shown to have been present in service.  38 C.F.R. § 3.303(a).

Service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The record is absent any lay or medical evidence of a current left knee disability, other than pain, during the pendency of the appeal.  However, pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The preponderance of the evidence is against the claim for a left knee disability; there is no doubt to be resolved; and service connection is not warranted.
 
Right Knee Arthritis

Evidence

The service treatment records show that the Veteran complained of right knee pain with marching.  The assessment was right knee sprain.  On separation from service, the Veteran denied a history of trick or locked knee and swollen or painful joints.  On physical examination the knees were normal.

After service, on VA examination in July 2008, the Veteran stated that his current right knee disability was the result of a vehicle accident during service.  The VA examiner noted that service treatment records show no evidence of an accident, but the service treatment records did show one clinical visit for knee pain due to marching.  The diagnosis was right knee arthritis.



The VA examiner expressed the opinion that the current right knee symptoms were fictitious and that the current right knee arthritis was not related to the knee sprain in service.  The VA examiner stated that the extreme loss of range of motion was inconsistent with arthritis.  The VA examiner noted that the Veteran walked into the examination, changed his clothes, and hopped onto the examination bed without assistance or difficulty.  On psychical examination, the Veteran could barely bend his right knee.  

Analysis

As discussed above, the Veteran is competent to describe knee pain in and since service, however, he lacks the requisite education, training, or experience to offer medical diagnosis of arthritis.  Accordingly, he is not competent to self-diagnose right knee arthritis or offer an opinion as to its etiology and his opinion in this regard has no probative value.

Since the RO received the Veteran's claim for entitlement to service connection for a right knee disability, the Veteran has been diagnosed with right knee arthritis.

On the basis of the service treatment records alone, right knee arthritis is not affirmatively shown to have been present in service.  38 C.F.R. § 3.303(a).

Arthritis is recognized as "chronic" disability under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology apply.  Walker, at 1331.  

Although there was evidence of a right knee pain in service, Xx-ray evidence was negative for degenerative changes until 2007, over 26 years after separation form service.  Additionally, a VA examiner expressed the opinion that current right knee arthritis was not related to the knee sprain in service.  And the treatment records lack the documentation of manifestations sufficient to identify right knee arthritis and observations sufficient to establish chronicity at the time.  


While arthritis was not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe knee pain since service.  38 C.F.R. § 3.159; Layno, at 71.  

However, as discussed above, to the extent that the Veteran reports knee pain in and since service, his statements are internally inconsistent, and thus, not credible.  Prior to filing his claim for service connection, the Veteran stated that bilateral knee pain had onset in 2003.  After the Veteran filed his claim, he stated that the knee pain had onset between 1978 and 1979.  For this reasons, the Veteran's statements regarding the onset of knee pain are afforded no probative value.  Washington, at 369.  

The Board finds that there is insufficient evidence of continuity after discharge to support the claim of service connection.

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The only competent medical evidence of record pertaining to causation or a nexus to service consists of the report of VA examination in July 2008.  The VA examiner expressed the opinion that the current right knee arthritis was not related to the knee sprain in service.  The VA examiner stated that the extreme loss of range of motion was inconsistent with arthritis.  The VA medical opinion constitutes competent and persuasive medical evidence on the question of a nexus to service which opposes rather than supports the claim.






The opinion was rendered by a physician, who reviewed the Veteran's file and supported a conclusion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  There is no medical evidence to the contrary.  

As there is no competent lay evidence on the material issue of fact, namely, a nexus to service and no medical evidence in favor of the claim, the preponderance of the medical evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability of the lumbar spine, including degenerative disc disease and herniated discs, and degenerative joint disease and spondylosis, is denied. 

Service connection for a left knee disability is denied.

Service connection for right knee arthritis is denied.


REMAND

In May 2012, the Veteran was afforded a VA psychiatric examination to determine whether any current psychiatric disorder was related to service.  The VA examiner diagnosed mood disorder, but failed to provide an etiological opinion or explain why such an opinion could not be provided.  Jones v. Shinseki, 23 Vet.App. 382 (2010).  






Also, the medical opinion was rendered before service personnel records were received, which support the Veteran's assertion that he was in a fight with fellow service members who subjected him to racial slurs.  

For these reasons, re-examination is needed.

Accordingly, the case is REMANDED for the following actions:


1.  Afford the Veteran for a VA psychiatric examination by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is as least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder is related to an injury or event in service. 

The VA examiner must address the Veteran's service treatment records about the in-service assault in 1979.  

2.  After the above development, adjudicate the appeal.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


